DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed July 12, 2022.
In view of the Amendments to the Claims filed July 12, 2022, the rejection of claim 12 under 35 U.S.C. 112(b) previously presented in the Office Action sent March 21, 2022 has been withdrawn.
In view of the Amendments to the Claims filed July 12, 2022, the rejections of claims 1, 3, 5-15, and 17-20 under 35 U.S.C. 103 previously presented in the Office Action sent March 21, 2022 have substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 3, 5-15, and 17-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-10, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (U.S. Pub. No. 2014/0287300 A1) in view of Dewulf et al. (U.S. Pub. No. 2006/0199046 A1).
With regard to claim 1, Okada et al. discloses a method of manufacturing a battery cell, comprising:
introducing an electrolyte into a casing of the battery cell via an opening in the casing (see Fig. 1 and see [0028] “First, the electrolyte 14 is injected from the opening portion 32 of the container 11 in which the electrode body 12 and the electrolyte 14 are arranged, and the electrolyte 14 is stored in the container 11”);
sealing the opening by securing a patch over the opening to seal the casing (see Fig. 3 and see [0029-0030] teaching “Then, the first sealing body 45 is mounted on the opening portion 32 of the lid body 22 to cover the opening portion 32” wherein the first sealing body 45 is cited to read on the claimed patch);
piercing the sealed opening, by cutting a patch section through the patch,  to create an aperture through which gas escapes (see Fig. 4 and see [0031-0032] teaching piercing the sealed opening to create an aperture 47 through which gas escapes; see annotated Fig. 4 below depicting a patch section, such as the portion of the cited patch 45 immediately around and defining aperture 47, which is cut/pierced through the thickness of the cited patch 45); 

    PNG
    media_image1.png
    539
    639
    media_image1.png
    Greyscale

Annotated Fig. 
directing the cutting to maintain a connection between the patch and the patch section avoiding a contamination of the electrolyte in the casing (as depicted in annotated Fig. 4 above, directing the cutting/piercing to maintain a physical connection between the cited patch 45 and the cited patch section which provides for the claimed avoiding a contamination of the electrolyte in the casing as the cited patch section connected to the cited patch 45 is located above and sealing off a portion of the cited opening 32); and
sealing the aperture by securing an auxiliary patch over the aperture (see Fig. 2 and see [0034-0035] teaching auxiliary patch 46). 

Okada et al. teaches the lid body is made of aluminum (see [0017]) and teaches the material of the cited patch and cited auxiliary patch is a metal which can be welded to the lid body (see [0021], [0023], and [0025]) but does not specifically teach the metal material of the cited patch and cited auxiliary patch is aluminum.
However, Dewulf et al. teaches a method of manufacturing a battery cell (see Abstract) and teaches a rupturable patch 10 which is made of aluminum as aluminum has mechanical characteristics favourable to a clean rupture (see [0062]). Dewulf et al. also mentions the choice of aluminum material is desirable for compatibility with welding to aluminum (see [0070]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum material exemplified by Dewulf et al. for the metal material of the patch and auxiliary patch in the method of Okada et al. because the selection of a known material based on its suitability, in the instant case a material of a rupturable patch in a battery cell, supports a prima facie obviousness determination (see MPEP 2144.07), because it would provide for mechanical characteristics favorable to a clean rupture, and because it would provide for welding compatibility with the aluminum lid body.
With regard to claim 3, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
piercing the sealed opening comprises piercing the patch (recall Fig. 4 and see [0031-0032] teaching piercing the sealed opening to create an aperture 47 at the patch 45).
With regard to claim 5, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
securing the auxiliary patch over the aperture comprises securing the auxiliary patch over the entire patch (see Fig. 1-2).
With regard to claim 6, dependent claim 5 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
the battery cell casing is made of aluminum (recall [0017] teaching component 22 of the cited casing is aluminum).
With regard to claim 7, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
securing the auxiliary patch over the aperture comprises welding the auxiliary patch onto the patch (see Fig. 2 depicting welding the cited auxiliary patch 46 onto the cited patch 45; see [0024]).
With regard to claim 8, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
securing the auxiliary patch over the aperture comprises welding the auxiliary patch onto the battery cell casing (see [0025] “It is to be noted that the second sealing body 46 may be configured to be welded to the lid body 22 and the first sealing body 45”).
With regard to claim 9, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses comprising
subjecting the battery cell to a formation process such that an internal pressure of the battery cell increases, and wherein piercing the sealed opening to create the aperture through which gas escapes allows the increased internal pressure to be relieved (see [0030-0031]).
With regard to claim 10, independent claim 1 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
piercing the sealed opening to create the aperture includes piercing the sealed opening with a piercing tool (100, Fig. 4 referred to as “110” in [0031-0032]).
With regard to claim 15, Okada et al. discloses a battery cell, comprising:
a battery cell casing enclosing an electrochemical cell (see 11, Fig. 1) and having 
an opening (32, Fig. 1-2); 
a patch secured over the opening in the battery cell casing and having a corresponding aperture (patch 45 depicted in Fig. 2 as a disk and secured over the cited opening 32 in the battery cell casing and having a corresponding aperture 47); 
an auxiliary patch secured over the patch to seal the opening and the aperture in the patch (auxiliary patch 46 depicted in Fig. 2 as a disk and as secured over the cited patch 45 to seal the opening 32 and the aperture 47 in the patch); and
a patch section defining the aperture, the patch section connected to the patch and positioned above the electrochemical cell as an inhibitor of contamination of the electrochemical cell (as depicted in annotated Fig. 4 below, a patch section such as the portion of the cited patch 45 immediately around and defining aperture 47, the cited patch section connected to the cited patch 45 and positioned above the cited electrochemical cell as an inhibitor of contamination of the electrochemical cell as the cited patch section connected to the cited patch 45 is located above and sealing off a portion of the cited opening 32).

    PNG
    media_image1.png
    539
    639
    media_image1.png
    Greyscale

Annotated Fig. 4

Okada et al. teaches the lid body is made of aluminum (see [0017]) and teaches the material of the cited patch and cited auxiliary patch is a metal which can be welded to the lid body (see [0021], [0023], and [0025]) but does not specifically teach the metal material of the cited patch and cited auxiliary patch is aluminum.
However, Dewulf et al. teaches a method of manufacturing a battery cell (see Abstract) and teaches a rupturable patch 10 which is made of aluminum as aluminum has mechanical characteristics favourable to a clean rupture (see [0062]). Dewulf et al. also mentions the choice of aluminum material is desirable for compatibility with welding to aluminum (see [0070]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum material exemplified by Dewulf et al. for the metal material of the patch and auxiliary patch in the method of Okada et al. because the selection of a known material based on its suitability, in the instant case a material of a rupturable patch in a battery cell, supports a prima facie obviousness determination (see MPEP 2144.07), because it would provide for mechanical characteristics favorable to a clean rupture, and because it would provide for welding compatibility with the aluminum lid body.
With regard to claim 17, independent claim 15 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
the aperture is a relief cut (see 47, Fig. 4 as it functions to relieve gas).
With regard to claim 18, independent claim 15 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
the auxiliary patch is directly secured to the patch (see Fig. 2 depicting the cited auxiliary patch 46 directly secured to the cited patch 45).
With regard to claim 19, independent claim 15 is obvious over Okada et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Okada et al. discloses wherein
the auxiliary patch is directly secured to the battery cell casing (see [0025] “It is to be noted that the second sealing body 46 may be configured to be welded to the lid body 22 and the first sealing body 45”).
With regard to claim 20, Okada et al. discloses a lithium ion battery cell produced by a process comprising:
introducing an electrolyte into a casing of the battery cell via an opening in the casing (see Fig. 1 and see [0028] “First, the electrolyte 14 is injected from the opening portion 32 of the container 11 in which the electrode body 12 and the electrolyte 14 are arranged, and the electrolyte 14 is stored in the container 11”);
sealing the opening by securing a patch over the opening to seal the casing (see Fig. 3 and see [0029-0030] teaching “Then, the first sealing body 45 is mounted on the opening portion 32 of the lid body 22 to cover the opening portion 32” wherein the first sealing body 45 is cited to read on the claimed patch);
piercing the sealed opening, by cutting a patch section through the patch,  to create an aperture through which gas escapes (see Fig. 4 and see [0031-0032] teaching piercing the sealed opening to create an aperture 47 through which gas escapes; see annotated Fig. 4 below depicting a patch section, such as the portion of the cited patch 45 immediately around and defining aperture 47, which is cut/pierced through the thickness of the cited patch 45); 

    PNG
    media_image1.png
    539
    639
    media_image1.png
    Greyscale

Annotated Fig. 
directing the cutting to maintain a connection between the patch and the patch section avoiding a contamination of the electrolyte in the casing (as depicted in annotated Fig. 4 above, directing the cutting/piercing to maintain a physical connection between the cited patch 45 and the cited patch section which provides for the claimed avoiding a contamination of the electrolyte in the casing as the cited patch section connected to the cited patch 45 is located above and sealing off a portion of the cited opening 32); and
sealing the aperture by securing an auxiliary patch over the aperture (see Fig. 2 and see [0034-0035] teaching auxiliary patch 46). 

Okada et al. teaches the lid body is made of aluminum (see [0017]) and teaches the material of the cited patch and cited auxiliary patch is a metal which can be welded to the lid body (see [0021], [0023], and [0025]) but does not specifically teach the metal material of the cited patch and cited auxiliary patch is aluminum.
However, Dewulf et al. teaches a method of manufacturing a battery cell (see Abstract) and teaches a rupturable patch 10 which is made of aluminum as aluminum has mechanical characteristics favourable to a clean rupture (see [0062]). Dewulf et al. also mentions the choice of aluminum material is desirable for compatibility with welding to aluminum (see [0070]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum material exemplified by Dewulf et al. for the metal material of the patch and auxiliary patch in the method of Okada et al. because the selection of a known material based on its suitability, in the instant case a material of a rupturable patch in a battery cell, supports a prima facie obviousness determination (see MPEP 2144.07), because it would provide for mechanical characteristics favorable to a clean rupture, and because it would provide for welding compatibility with the aluminum lid body.
Claims 1, 8, 10-13, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukui et al. (U.S. Pub. No. 2016/0087304 A1) in view of Dewulf et al. (U.S. Pub. No. 2006/0199046 A1).
With regard to claims 1, 13, and 20, Tsukui et al. discloses a method of manufacturing a lithium ion battery cell and the lithium ion battery cell ([0029]), comprising:
introducing an electrolyte into a casing of the battery cell via an opening in the casing (see Abstract “a step of pouring an electrolyte solution into the battery case through the opening”);
sealing the opening by securing a patch over the opening to seal the casing (120, Fig. 4 and see Abstract “a step of temporarily sealing the opening with a temporary sealing member”);
piercing the sealed opening, by cutting a patch section through the patch, to create an aperture through which gas escapes (see Fig. 6 depicting piercing the sealed opening to create an aperture through which HC gas escapes; see annotated Fig. 6 below depicting a patch section, such as the portion of the cited patch 120 immediately around and defining the cited aperture, which is cut/pierced through the thickness of the cited patch 120); 

    PNG
    media_image2.png
    497
    538
    media_image2.png
    Greyscale

Annotated Fig. 6
directing the cutting to maintain a connection between the patch and the patch section avoiding a contamination of the electrolyte in the casing (as depicted in annotated Fig. 6 above, directing the cutting/piercing to maintain a physical connection between the cited patch 120 and the cited patch section which provides for the claimed avoiding a contamination of the electrolyte in the casing as the cited patch section connected to the cited patch 120 is located above and sealing off a portion of the cited opening); and
sealing the aperture by securing an auxiliary patch over the aperture (see Abstract “a step of finally sealing the opening with a final sealing member”). 

Tsukui et al. teaches welding the patch to the lid of the casing (see [0055]) but does not specifically teach the material of the cited patch and cited auxiliary patch is aluminum.
However, Dewulf et al. teaches a method of manufacturing a battery cell (see Abstract) and teaches a rupturable patch 10 which is made of aluminum as aluminum has mechanical characteristics favourable to a clean rupture (see [0062]). Dewulf et al. also mentions the choice of aluminum material is desirable for compatibility with welding to aluminum (see [0070]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum material exemplified by Dewulf et al. for the material of the patch and auxiliary patch in the method of Tsukui et al. because the selection of a known material based on its suitability, in the instant case a material of a rupturable patch in a battery cell, supports a prima facie obviousness determination (see MPEP 2144.07), because it would provide for mechanical characteristics favorable to a clean rupture, and because it would provide for welding compatibility with the aluminum of the patch.
With regard to claim 8, independent claim 1 is obvious over Tsukui et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Tsukui et al., as modified above, teaches wherein
securing the auxiliary patch over the aperture comprises welding the auxiliary patch onto the battery cell casing (see [0039]).
 With regard to claims 10-12, independent claim 1 is obvious over Tsukui et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above. Tsukui et al., as modified above, teaches wherein
the piercing the sealed opening to create the aperture includes piercing the sealed opening with a piercing tool, wherein the piercing tool includes an elongate shaft having a proximal end and a distal end, and wherein the distal end defines a beveled edge such that the piercing step creates a relief cut in the sealed aperture (see Tsukui et al. at Fig. 6 depicting piercing tool including an elongate shaft having a proximal end and a distal end, and wherein the distal end defines a beveled edge at tip 141), wherein 
the elongate shaft is hollow (see Fig. 6).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukui et al. (U.S. Pub. No. 2016/0087304 A1) in view of Dewulf et al. (U.S. Pub. No. 2006/0199046 A1), as applied to claims 1, 1, 8, 11-13, and 20 above, and in further view of Yamamoto et al. (U.S. Pub. No. 2006/0154140 A1).
With regard to claim 14, independent claim 1 is obvious over Tsukui et al. in view of Dewulf et al. under 35 U.S.C. 103 as discussed above.
Tsukui et al. does not disclose wherein the piercing the sealed opening to create the aperture through which gas escapes is completed in eight seconds or less.
However, the amount of time to complete a piercing process is a result effective variable. Yamamoto et al. is concerned with piercing aluminum and teaches the time to complete a piercing process is directly corresponding to the aluminum thickness, piercing speed, and needle geometry (see [0097]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the time to complete the piercing process in the method of Tsukui et al., as modified above, and arrive at the claimed range for completion time through routine experimentation (see MPEP 2144.05); especially because it would have led to optimizing the aluminum thickness and the speed of piercing.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed language is not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 28, 2022